                                                Notice Recipients
District/Off: 1126−2                      User: admin                 Date Created: 10/2/2020
Case: 20−01344−DSC13                      Form ID: trc                Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
10458813 PENTAGON FEDERAL CREDIT UNION                  PO Box 1432   Alexandria, VA 22313−2032
                                                                                                  TOTAL: 1




      Case 20-01344-DSC13             Doc 34-2 Filed 10/02/20 Entered 10/02/20 09:19:36               Desc
                                      trc: Notice Recipients Page 1 of 1
